DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (US 2019/0219687; hereinafter Baheti) in view of Fraden (US 2015/0263777) and Mirov et al. (US 2016/0007925; hereinafter Mirov).
Baheti shows a method for operating a health parameter monitoring system (abstract), the method comprising:  5 a smartphone, transmitting radio waves below the skin surface of a person ([0026]); receiving radio waves at an antenna array that includes a two-dimensional array of receive antennas, the received radio waves including a reflected portion of the transmitted radio waves ([0028], [0032]);  10communicating digital data generated in response to the received radio waves to the smartphone; at the smartphone ([0033]-[0034]), determining an alignment of the antenna array relative to a vein in the person in response to the digital data (artery/vein detection algorithm; [0079], [0085]-[0087]); and 15at the smartphone, outputting an indicator of alignment from the smartphone in response to the determined alignment ([0088]-[0089]; Figure 1D).  
Also, wherein the indicator of alignment comprises a visual indicator of alignment (Figure 1D); comprising displaying a visual indicator of alignment on a display of the smartphone (Figure 1D); wherein the indicator of alignment includes an alignment feature on a display of the smartphone (Figure 1D); wherein the antenna array is aligned with the vein when an equal number of the receive antennas are on either side of the vein (multiple receive antennas of an equal number, such that an equal number of receive antennas will be on either side of the vein when it is aligned; Figure 1B, 2A); wherein the two-dimensional array of receive antennas is a two-dimensional array of four receive antennas ([0032], [0039).  
Baheti fails to show a removable smartphone case.
Baheti also fails to show wherein determining an alignment of the antenna array relative to a blood vessel in the person in response to the digital data received from the removable smartphone case involves determining an alignment of the two-dimensional array of receive antennas relative to the blood vessel by comparing an actual alignment of the blood vessel relative to a centerline between the two-dimensional array of receive antennas; wherein the indicator of alignment indicates a desired alignment between the two-dimensional array of four receive antennas and the blood vessel when two of the receive antennas are on either side of the blood vessel and when the blood vessel is within a predefined threshold distance from the centerline between the two-dimensional array of four receive antennas.
Fraden discloses a sensing case for a mobile communication device.  Fraden shows a removable smartphone case (abstract).
Mirov discloses a method and system for positioning a wearable device for data collection.  Mirov teaches wherein determining an alignment of the antenna array relative to a blood vessel in the person in response to the digital data received from the removable smartphone case involves determining an alignment of the two-dimensional array of receive antennas relative to the blood vessel by comparing an actual alignment of the blood vessel relative to a centerline between the two-dimensional array of receive antennas (target is aligned when it is located beneath housing at a location midway between the first and second sensors; [0084]-[0087]).  Also, wherein the indicator of alignment indicates a desired alignment between the two-dimensional array of receive antennas and the blood vessel when an equal number of the receive antennas is on either side of the blood vessel and when the blood vessel is within a predefined threshold distance from the centerline ([0086]); wherein the predefined threshold distance from the centerline is within 10% of the linear distance between a particular receive antenna and the centerline ([0086]; it would have been obvious to one of ordinary skill in the art, to select an optimum threshold distance such as specifically 10%, as determining an optimal value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215); wherein the indicator of alignment indicates a desired alignment between the two-dimensional array of four receive antennas and the blood vessel when two of the receive antennas are on either side of the blood vessel and when the blood vessel is within a predefined threshold distance from the centerline between the two-dimensional array of four receive antennas ([0086]); wherein the predefined threshold distance from the centerline between the two-dimensional array of four receive antennas is within 10% of the linear distance between a particular receive antenna and the centerline between the two-dimensional array of four receive antennas ([0086]; it would have been obvious to one of ordinary skill in the art, to select an optimum threshold distance such as specifically 10%, as determining an optimal value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Baheti to utilize a removable smartphone case as taught by Fraden, in order to provide a protective cover for the smartphone to prevent physical damage, which is able to communicate sensed diagnostic data to the smartphone.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Baheti and Fraden by determining alignment based upon the actual alignment of the blood vessel relative to the detectors as taught by Mirov, as determining the actual alignment of the blood vessel relative to the detectors of the system aids the user in properly positioning the device on the patient’s skin in order to obtain a more accurate measurement.

Claim(s) 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (US 2019/0219687; hereinafter Baheti) in view of Fraden (US 2015/0263777) and Mirov et al. (US 2016/0007925; hereinafter Mirov) as applied to claim 1 above, and further in view of Kagenow et al. (US 2010/0177182; hereinafter Kagenow).
Baheti fails to show wherein the indicator of alignment includes a 25visual alignment feature and a graphical representation of a detected vein; wherein the indicator of alignment includes a graphical alignment channel that is stationary on a display of the smartphone and 95Attorney Docket No.: MOVA-1001US14 a visual representation of a detected vein that moves in response to movement of the antenna array relative to the detected vein; wherein the indicator of alignment includes a graphical alignment channel that is stationary on a display of the smartphone and 95Attorney Docket No.: MOVA-1001US14 a visual representation of a detected vein that moves in response to movement of the antenna array relative to the detected vein; wherein the alignment channel and the graphical 5representation of the vein are oriented parallel to the vein; wherein the indicator of alignment includes an alignment feature and a visual representation of a detected vein.
Kagenow discloses a vein navigation device.  Kagenow teaches wherein the indicator of alignment includes a 25visual alignment feature and a graphical representation of a detected vein (centerline 10 with image of vein 11 displayed together, [0093]; Figure 1D); wherein the indicator of alignment includes a graphical alignment channel that is stationary on a display of the smartphone and 95Attorney Docket No.: MOVA-1001US14 a visual representation of a detected vein that moves in response to movement of the antenna array relative to the detected vein (fixed centerline; Figure 1D); wherein the indicator of alignment includes a graphical alignment channel that is stationary on a display of the smartphone and 95Attorney Docket No.: MOVA-1001US14 a visual representation of a detected vein that moves in response to movement of the antenna array relative to the detected vein (Figure 1D); wherein the alignment channel and the graphical 5representation of the vein are oriented parallel to the vein (Figure 1D); wherein the indicator of alignment includes an alignment feature and a visual representation of a detected vein (Figure 1D).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Baheti, Fraden, and Mirov to display the vein with an alignment indicator as taught by Kagenow, in order to enable the user to more easily visualize the vein and align the device properly according to the displayed graphical representation.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (US 2019/0219687; hereinafter Baheti) in view of Fraden (US 2015/0263777) and Mirov et al. (US 2016/0007925; hereinafter Mirov) as applied to claim 1 above, and further in view of Silverstein et al. (US 2012/0143029; hereinafter Silverstein).
Baheti fails to show wherein the indicator of alignment comprises an audio signal that is indicative of alignment of the antenna array relative to the vein; wherein the indicator of alignment comprises a 15tactile signal that is indicative of alignment of the antenna array relative to the vein.   
Silverstein discloses systems and methods for guiding a medical instrument.  Silverstein teaches wherein the indicator of alignment comprises an audio signal that is indicative of alignment of the antenna array relative to the vein ([0264]; [0111], [0165]); wherein the indicator of alignment comprises a 15tactile signal that is indicative of alignment of the antenna array relative to the vein ([0264]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Baheti, Fraden, and Mirov to output an audio or tactile signal as taught by Silverstein, as this will provide the user with an additional output in order to more accurately guide the device, for example when the user may not be looking at the visual display it would be beneficial to hear an audible sound or feel a vibration to aid in guidance.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN CWERN/           Primary Examiner, Art Unit 3793